Case: 18-11708   Date Filed: 04/18/2019   Page: 1 of 9


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11708
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:17-cv-20201-UU



HAZEL-DAWN Y. CHATHAM,

                                                           Plaintiff - Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 18, 2019)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 18-11708      Date Filed: 04/18/2019      Page: 2 of 9


       Hazel-Dawn Chatham, proceeding pro se, appeals the District Court’s grant

of summary judgment for the Commissioner of the Social Security Administration

(“Commissioner”) in her case for judicial review of the Commissioner’s decision

to deny her application for a period of disability, disability insurance benefits, and

supplemental security income pursuant to 42 U.S.C. § 1383(c)(3). See 42 U.S.C.

§ 405(g) (providing for judicial review in the district courts).

       The Administrative Law Judge (“ALJ”) found that Chatham’s residual

functional capacity (“RFC”) allowed her to work as a telephone-information clerk,

a job she has previously held. As such, the ALJ reasoned, Chatham was not

“disabled” as that term is used in the Social Security Act of 1935, Pub. L. 74-271,

49 Stat. 620. See 42 U.S.C. § 423(d)(1)(A) (defining “disability”).

       Chatham’s argument, distilled to its core, is that the ALJ committed

procedural error in determining her RFC. First, the ALJ failed to accord proper

weight to the determination of her physician, Dr. Thomas Roush, that Chatham

could work no more than three hours per day. And second, the ALJ failed to

articulate why she did not find Chatham’s testimony on the disabling effect of her

pain to be credible.1




       1
          She also contends that the ALJ determined new types of work she could perform and
that this determination was erroneous. The ALJ’s decision, however, was based only on her
current ability to perform past work.
                                              2
              Case: 18-11708     Date Filed: 04/18/2019    Page: 3 of 9


      We affirm the District Court’s grant of summary judgment to the

Commissioner because the ALJ committed no procedural error. Because we write

for the parties, we set out facts only as they are needed to support our analysis.

                                          I.

      We review de novo a district court’s review of the Commissioner’s disability

determination. Ingram v. Astrue, 496 F.3d 1253, 1260 (11th Cir. 2007). We

review de novo the Commissioner’s legal conclusions but review her factual

findings for substantial evidence. Id.

      As to the former, “[t]he Commissioner’s failure to apply the correct law or

to provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.” Id. (quoting

Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991)).

      As to the latter, substantial evidence is “more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). We do

not “decide the facts anew, reweigh the evidence, or substitute our judgment for

that of the Commissioner.” Winschel v. Astrue, 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)

(alteration omitted)). We must, however, “view the entire record and take account

of evidence in the record which detracts from the evidence relied on by the


                                          3
                 Case: 18-11708       Date Filed: 04/18/2019        Page: 4 of 9


[Commissioner].” Parker v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986) (per

curiam) (quoting Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th Cir. 1983) (per

curiam) (alteration omitted)).

                                                II.

       The ALJ employs a five-step sequential analysis to determine whether a

claimant is disabled:

       (1) whether she is engaged in “substantial gainful activity”;

       (2) if not, whether she has a “severe impairment or combination of
       impairments”;

       (3) if so, whether that impairment, or combination of impairments,
       meets or equals the listings in 20 C.F.R. § 404, Subpart P;

       (4) if not, whether she can perform her “past relevant work” in light of
       her RFC; and

       (5) if not, whether, based on her age, education, and work experience,
       she can perform other work found in the national economy.

Winschel, 631 F.3d at 1178.2 Before the ALJ conducts step four of the analysis,

she must determine the RFC. The RFC is “that which an individual is still able to

do despite the limitations caused by his or her impairments.” Phillips, 357 F.3d at

1238. The ALJ must “‘assess and make a finding about the claimant’s [RFC]




       2
          As relevant here, a disability is the “inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).
                                                 4
                Case: 18-11708        Date Filed: 04/18/2019       Page: 5 of 9


based on all the relevant medical and other evidence’ in the case.” Id. (alteration

omitted) (quoting 20 C.F.R. § 404.1520(e)). A claimant bears the burden of

proving disability by a preponderance of the evidence, Gibson v. Heckler, 762 F.2d
1516, 1518 (11th Cir. 1985) (per curiam), a burden that is “very heavy” at step four

of the analysis, Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per

curiam).

       We begin first with whether the ALJ erred by not giving the legally required

weight to Dr. Roush’s testimony. We then turn to whether the ALJ erred by not

giving legally sufficient support for her finding that Chatham was “not entirely

credible.”

                                               A.

       “Absent ‘good cause,’ an ALJ is to give the medical opinions of treating

physicians ‘substantial or considerable weight.’” Winschel, 631 F.3d at 1179

(quoting Lewis, 125 F.3d at 1440). 3

       Here, the ALJ was not required to accord Dr. Roush’s testimony any legally

prescribed weight because Dr. Roush examined Chatham only once. See McSwain




       3
          Medical opinions are “statements from physicians and psychologists or other acceptable
medical sources that reflect judgments about the nature and severity of the claimant’s
impairment(s), including the claimant’s symptoms, diagnosis and prognosis, what the claimant
can still do despite impairment(s), and the claimant’s physical or mental restrictions.” Winschel,
631 F.3d at 1178–79 (quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2) (alterations omitted)).
                                                5
              Case: 18-11708     Date Filed: 04/18/2019   Page: 6 of 9


v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam) (stating that “one-time

examiners” are not “treating physicians”).

                                         B.

      A claimant may establish that she has a disability through her “own

testimony of pain or other subjective symptoms.” Dyer v. Barnhart, 395 F.3d
1206, 1210 (11th Cir. 2005). When a claimant attempts to establish disability in

this manner, we apply a three-part “pain standard,” which requires: “(1) evidence

of an underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see also Foote v.

Chater, 67 F.3d 1553, 1561 (11th Cir. 1995) (per curiam) (observing, as to the

third prong, that “pain alone can be disabling, even when its existence is

unsupported by objective evidence”).

      The only prong at issue here is the third prong—whether the “objectively

determined medical condition can reasonably be expected to give rise to the

claimed pain.” Wilson, 284 F.3d at 1225.

      The ALJ, “[a]fter considering a claimant’s complaints of pain,” “may reject

them as not creditable.” Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992).

In doing so, however, the ALJ must “clearly ‘articulate explicit and adequate


                                          6
                 Case: 18-11708       Date Filed: 04/18/2019        Page: 7 of 9


reasons’ for discrediting the claimant’s allegations of completely disabling

symptoms.” Dyer, 395 F.3d at 1210 (quoting Foote, 67 F.3d at 1561). But the

ALJ need not cite “particular phrases or formulations.” Id. (quoting Foote, 67 F.3d

at 1562). We require, rather, “enough to enable [us] to conclude that the ALJ

considered [the claimant’s] medical condition as a whole.” Id. (quoting Foote, 67
F.3d at 1561 (alteration omitted)). To that end, the ALJ must consider “all

evidence about the intensity, persistence, and functionally limiting effects of pain.”

Foote, 67 F.3d at 1561. 4

       The ALJ credited Chatham’s testimony of “severe abdominal cramps,” “pain

in her gluts [sic] and legs,” “migraine headaches,” and “knee pain.” Despite these

observations, however, the ALJ found that Chatham’s complaints of pain—

supposedly severe enough to prevent her from working as a telephone-information

clerk—were “not entirely credible.” In reaching that conclusion, the record is clear

that the ALJ considered Chatham’s “medical condition as a whole,” as the law

requires.




       4
         This evidence includes (1) the claimant’s “daily activities,” (2) the “location, duration,
frequency, and intensity” of pain, (3) “[p]recipitating and aggravating factors,” (4) “type, dosage,
effectiveness, and side effects of any medication,” (5) “[t]reatment, other than medication,” (6)
“measures . . . to relieve . . . pain or other symptoms,” and (7) “[o]ther factors concerning. . .
functional limitations and restrictions due to pain or other symptoms.” 20 C.F.R.
§ 404.1529(c)(3).


                                                 7
               Case: 18-11708     Date Filed: 04/18/2019     Page: 8 of 9


      First, the ALJ considered Dr. Roush’s testimony—in particular, his opinion

that Chatham could not work more than a three-hour workday—but found that his

opinion was undermined by other medical evidence. The record indicates that Dr.

Roush’s opinion was undermined, first and foremost, by his own determination on

the medical-source statement that Chatham could alternate between sitting,

standing, and walking for the remaining five hours of the workday. Chatham

herself testified that she could sit for a total of five hours over the course of the

workday, and Dr. Sunita Patel placed this number at six hours. Dr. Robert Jaeger,

moreover, after performing a physical examination on Chatham, indicated that

despite a “history of lower back and neck problems with arthritis,” she had a

“[n]ormal range of motion of the shoulders, elbows, and wrists with 5/5 strength”

as well as a gait “within normal limits.”

      Second, the ALJ observed that Chatham could “bathe, groom, dress, and

feed herself on a daily basis.” She could also “cook using the stove, make her bed,

and use public transportation to get to and from where she needs to go.” Cf. 20

C.F.R. § 404.1529(c)(3)(i) (stating that “daily activities” are a relevant factor).

Though a claimant’s testimony on her daily tasks cannot alone support a finding on

the third Wilson v. Barnhart prong, Chatham cites no evidence of daily tasks that

she struggled with, and in any event, the ALJ did not support her decision only

with this testimony. Cf. Foote, 67 F.3d at 1561 (holding that the record lacked


                                            8
               Case: 18-11708     Date Filed: 04/18/2019    Page: 9 of 9


substantial evidence to support the RFC determination when despite evidence that

the claimant could cook and shop, “there was other testimony indicating that [her]

daily activities,” e.g., putting on her bra, had been “significantly affected”).

      And third, the ALJ found that Chatham’s degenerative disc disease had

“only recently progressed to this level of severity.” Cf. 20 C.F.R.

§ 404.1529(c)(3)(ii) (stating that “duration” and “intensity” of pain are relevant

factors). The ALJ also found that Chatham’s treatment to date was “conservative”

and that “more aggressive treatment will hopefully improve her condition.” Id.

§ 404.1529(c)(3)(v) (stating that “treatment” is a relevant factor); see also Wolfe v.

Chater, 86 F.3d 1072, 1078 (11th Cir. 1996) (holding that substantial evidence

supported the ALJ’s decision in part because the claimant’s to-date treatments

were “conservative in nature”).

      In short, the ALJ did not commit legal error in finding that Chatham was not

credible because the opinion is clear that she considered the “medical condition as

a whole.”

                                          III.

      The District Court’s order granting summary judgment for the

Commissioner is AFFIRMED.

      SO ORDERED.




                                           9